[INTHE UNTO Grates ORSTRECT Courr

| Fol THE AA ere Kore CIO Noaerel CAROLTNA.

 

 

STATESVELLIE DIMES TOU

 

 

 

 

 

Ote piiont_t Michael | Age, Gud Actent:
i Oa Cre 18 7
\/eReOs | FILED /
f | . : STATESVILLE, NC
i
Uubled) States of AMorntcA, NAR 28 201

 

U_S. District Court

 

 

s Mout. Me FOI, fect i trogsten strict of N.C. ,
— be = dh ar ?) ees of Me s

 

 

 

 

lAvdtenck 7 . Fedeb HEWIELR CAL flee Sen € apes

 

poke DD LM HDL AEE: ZO cho-snacict éu2 de

Réel oaAse. freaaw fete) ot fell 2 Op) et DAL Ot ox

 

 

 

 

 

 

 

 

 

 

 

 

Oran treo” tac No HOd. lode by. Carey co yé!
Aaal. -

| Ke Fises: ote Act: pawmidliless Cha
Ale lex Oe eae bse) ot. Sep ibwre cdg (Aci td, foset
Ap bec bites “ Act of Covenoss YbAt Carote
ALLIS yf Ae. euakirte. CABLE hr “2 fe. ve. | fadlichimis
AKC ACCOM Ae sete fA the. Fite de Seow fe phic LG fet
i Aves 3 OR, heal! « Se: fs WV UPe — £3 tub CO.

 

 

BY CLepe ble bore “A “3 Ope Botte & ack A, ee oe} cbecpe-

 

 

  
 

: Le tear. efor) VAoa i ‘She

 

for a
PR th. CApeeo.s et? As Melee s
dy net coAl claws 0 levcags E bye ELL tyes ee peter

=o

 

af,
(NS. 5,6. 2 BL) ty L Ante ext 2,5. S 2s O. & 273), f

 

 

Kons mi whe: Kea selZe torte f coutlees Aleiensdd ite. ad eo oe

 

q i

 

23 (MU tAcA ebor ts bie fo? wee lo\ted we padlee bade
eS

 

; ~ ty A.
Seo. Uytedd, Soa het MabriemS Gx? DS DR.

 

 

 

Case 5:00-cr-00015-MOC Document BOL Filed 03/28/19 Page1of3.

 
ALO ff POC. CD: Ae ie, A Aresexe gy ey ?). ral’,

 

Oe
527 Feel Lys orn SPP - VOD oo afvh ¢ (eles S pike OME: 33 &

 

ALS 3 Cat Aded Me fy aathecen th Le Pe POMC IR had!

 

gh,

7

hye: sted? ~é lelipel sede ee bet ber ary, heat

 

Yee. 2b. at Low ee “ the het JAW IOE fhe,

 

  

 

Me steh ae, SHA GO sree ee CLC >) cob eted ae at Accord
eile doo ‘, fo 4. ealcentstsied/ aver Jha.

 

 

 

 

 

hi sggdih _Aoiperiipe.. | ar! the free ay Ske A”:

-
#

7 ) ‘ _
(lense OPE 2. = fad bes 2 Ge iy ee at CO! shaadhooys abr!

 

“ ey
eke Ove oe 7 athe pee beet fare Ce. wind D.. Lhe 7haS, a

 

 

    
 

fn

tas a 2 habbo es, As! ele » the... Artictel hey SOP

 

| Ldap Comrrenes “for Zable IRL Coste et fies THR.

 

 

Sue: we Sep Ae Cf tx: Ltxhad/ Hts fed. , Yeoutga'S a

 

“fe ee Le? & ff Ch foot eg Sot \ Mente hes ott £ fe fo. she a aepenele

 

é. far F2ve PMR: . See & SPA | ej} 32.05

 

 

Zine of caste hi lease. dpe (a~ahstrent AS

_ seed Us Seale blo ACS ta 2 ZA ve. clave [of

 

 

   

Oey oad ot? f ¥Ko.. Cidiptewes, £4. ful fives coo LY

 

 

 

fb Ue Rule. Hels ry “dod? he. we ths Arto! 7
reat. a .

 

Annee é og Lovage Assign ripen dE, Hteleti

 

Cheptee. oS Afor. Chita bye 2. Prat hour.

 

Con re fle aakyepal SHCLAY Carouge shod £8 QA fOVE las

 

 

A$ eae. Lh “oe aly be. Ysa bode /e lo_foe Loe. elne boul if

 

 

“hie i soese fle’ |
BB Ca ) cle. aitenebed/” fhe

  

_ € ORFS let ade cmd

 

 

 

oL Cexo go etctecn.) pale oo ey hed tm Solem #8

 

 

 

She fie? Nios lA Ay i? Jee ial Ex od CES, Cad Ye; tad 2 gf 2. 2 & 9 Mee oe

 

 

 

_A (p octet £e pd. oud Spy rber sl... Catal. ever, wf

 

# —
te YER Set dea TE Adete® Ae

 

 

 

 

Case 5:00-cr-00015-MOC Document nL sog | Filed 03/28/19 Page 2 of 3

 
Concle steal

 

 

 

a ~ f
é Z eed in 27 € AL erte ses yA.

 

Voyage 2 on
plasty pls ‘s Ss Laas fags fe) eke er Arie? he

    

 

Eo = é
eatt 0s wnth ynerst 22 QQ abe

 

 

: ayo 20g, at

    

ZA. Gt GA) paar is Sf) MEER SEL. A

 

 

 

ao fe oe a5

Affe eS Ad los pen Ate Ie fe eke Co fos {i foiteg
So fo

PM BCA ve CLADE. at” red@s fac a

ae

   

 

     

 

v z 2 hy oa a) Pest
dike. aif frets cbiux hata Eastellens 1690 7S

   

 

 

Se v2 ate) oy ee oe Se Jaeee Se. fie’ ) Lin ae cent
| OP JC 6 OSA ‘a bay ny A. Ye pOPy a
adhere & fontes atiteadt die. “hat CAG Rant

 

 

aor hirer? Mr ofa al Coasgore ee Baa de She. CIV E

 

(
ICRA BAS soumably Cw. J Atue eel 0 ote POH b vencadd,

 

 

tet? 1 UN -L Coa stx: ae A fo pote Coos

 

 

 

 

 

Me,

 

 

 

Sk ere) 4

 

 

# Servt?. (ye paal #20 Add

 

 

‘ He. lounerd Clbenk 3 tide todd aaa Ahirs

 

Fae. OD» ov AI 1 den, je sf 6 OC: ZEL a Ctya. te fas pak: o£ 4

 

 

jrAcey lltan’ & for 2S Pb. bbe es ‘~ (YO OAL pod oe Ae. &

 

 

 

 

 

 

 

 

 

 

Case 5:00-cr-00015-MOC Dogumegt 301 Filed 03/28/19 Page 3 of 3.
